Order entered May 13, 2019




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-19-00160-CV

                             IN THE INTEREST OF L.L., A CHILD

                        On Appeal from the 304th Judicial District Court
                                     Dallas County, Texas
                            Trial Court Cause No. JD-18-00890-W

                                            ORDER
        The reporter’s record was due March 26, 2019. When we ordered court reporter Martha
Grant to file the reporter’s record, she informed the Court that Salonda Phillips was the reporter.
We then ordered Ms. Phillips to file the reporter’s record. Ms. Phillips called the Clerk of the
Court to inform us (1) she is a court recorder, not a court reporter, and (2) she was not sure how
to file the record in this appeal.
        The rules of appellate procedure provide that:

        If the proceedings were electronically recorded, the reporter’s record consists of certified
        copies of all tapes or other audio-storage devices on which the proceedings were
        recorded, any of the exhibits that the parties to the appeal designate, and certified copies
        of the logs prepared by the court recorder under Rule 13.2.

TEX. R. APP. P. 34.6(a)(2). Under rule 13.2, a court recorder must ensure that the recording
system functions properly throughout the proceeding and that a complete, clear, and
transcribable recording is made. TEX. R. APP. P. 13.2(a). In addition, the recorder must make a
detailed, legible log of all proceedings being recorded, showing (1) the number and style of the
case before the court; (2) the name of each person speaking; (3) the event being recorded such as
the voir dire, the opening statement, direct and cross-examinations, and bench conferences; (4)
each exhibit offered, admitted, or excluded; (5) the time of day of each event; and (6) the index
number on the recording device showing where each event is recorded. TEX. R. APP. P.13.2(b).
Finally, the recorder must ensure that the record complies with section 3 of the Uniform Format
Manual for Texas Reporters’ Records. Unif. Format Manual for Tex. Reporters’ Records, § 3.
       We ORDER Salonda Phillips to file, WITHIN TEN DAYS OF THIS ORDER, a
record that complies with Texas Rules of Appellate Procedure 13.2 and 34.6(a)(2) as well as
section 3 of the Uniform Format Manual for Texas Reporters’ Records. See TEX. R. APP. P. 13.2,
34.6(a)(2); Unif. Format Manual for Tex. Reporters’ Records, § 3. We caution Ms. Phillips that
the failure to do so may result in the Court taking whatever remedies it has available to it, which
may include ordering that Ms. Phillips not sit as a court recorder until the record is filed, to
ensure this priority appeal proceeds in a more timely fashion,.
       We DIRECT the Clerk of the Court to send copies of this order, by electronic
transmission, to the following persons:

       Honorable Andrea Martin Lane
       Presiding Judge, 304th Judicial District Court

       Honorable Alice Rodriguez
       Associate Judge

       Ms. Martha Grant
       Official Court Reporter, 304th Judicial District Court

       Ms. Salonda Phillips
       Court recorder

       All parties




                                                     /s/     BILL WHITEHILL
                                                             JUSTICE